Hoab, J.
The court are of the opinion that the demurrer of the respondents to this petition for a mandamus must be sustained, and the petition dismissed. The petitioners show no interest or title in themselves to the books of the overseers of the poor of the town of Plymouth, such as would make them proper parties to this application. They are a committee chosen by the town for the purpose of auditing the accounts of the overseers of the poor of the preceding year, and authorized by a vote of the town to demand and receive from the respondents, who are the overseers of the poor for the present year, the books of account belonging to the town, which are held by such overseers in their official capacity. But the books are not the books of the petitioners; the vote of the town has not made them so ; and the petitioners are not public officers, entitled by virtue of their office to the custody of the books, or charged with any public official duty respecting them. If the books are wrongfully withheld from their possession, the wrong is to the principal, and not to the agent, and the principal must seek such appropriate redress as his case requires. -
In Perkins v. Weston, 3 Cush. 549, it was held, that a school committee had no such property in the school registers required by law to be kept, as would enable them to maintain trespass *165for the taking of the same out of their possession. In St. Luke's Church v. Slack, 7 Cush. 226, a treasurer of a religious society, whose term of office had expired, refused to deliver to his successor in the office the records and papers of the society; and it was decided that the society were entitled to a writ of mandamus to compel him to do so. But in no form of process can a mere servant or agent be permitted to enforce, in his own name, the rights of his principal or master.

Petition dismissed.